Case 19-13113-mdc   Doc 33    Filed 09/12/19 Entered 09/12/19 13:13:29   Desc Main
                              Document     Page 1 of 1



                IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE:     JAMES FITZGERALD BOWYER :
                                   :
                                   :              Case No. 19-13113-MDC
                     Debtor        :              CHAPTER 7



                             PRAECIPE TO WITHDRAW


TO THE CLERK:

      Kindly withdraw Trustee’s docket entry of “Meeting of Creditors Held and
Concluded” that was filed in error on September 12, 2019.



DATE: September 12, 2019                    BY:   /s/ Lynn E. Feldman, Esquire
                                                  Lynn E. Feldman, Esquire
                                                  Chapter 7 Trustee
                                                  PA I.D. No. 35996
                                                  221 N. Cedar Crest Blvd.
                                                  Allentown, PA 18104
                                                  (610) 530-9285
